                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 3M COMPANY,                                     §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                 § Civil Action No. 1:20-cv-00697-LY
 NEXUS MEDICAL LLC,                              §
 VINASIA CHE TAO LLC, and                        §
 DOES 1-10                                       §
                                                 §
          Defendants.


                       DECLARATION OF WILLIAM GORDON CHILDS


         I, William Gordon Childs, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury,

declare as follows:

         1.      I am a resident of the State of Minnesota; over the age of 18; and competent to

make this declaration. I could and would testify as to the matters set forth herein if called upon to

do so.

         2.      I am Senior Counsel for 3M Company (“3M”). I am also a member in good standing

of the Texas Bar.

         3.      On May 22, 2020, 3M’s legal department received three letters (the “T&K

Correspondence”) from L. James Berglund, an attorney at Thompson & Knight LLP (“Thompson

& Knight”). The first letter forwarded correspondence authored by Austin P. Smith, attorney at

Thompson & Knight, and was dated May 3, 2020. A true and correct copy of that letter, is attached

as Exhibit 1.
       4.       The second letter from L. James Berglund, forwarded correspondence dated May

7, 2020, was also authored by Austin P. Smith. A true and correct copy of that letter, is attached

as Exhibit 2.

       5.       The third letter from L. James Berglund, forwarded correspondence dated May 11,

2020, was also authored by Austin P. Smith. A true and correct copy of that letter, is attached as

Exhibit 3.

       6.       The attached letters in the T&K Correspondence, each signed by Mr. Smith, makes

a series of representations regarding an alleged relationship between Nexus Medical LLC (“Nexus

Medical”) and 3M, including: availability of funds in escrow to place a purchase order and prior

orders placed for healthcare providers and governmental agencies.

       7.       Each of the statements contained in the May 3, 2020, May 7, 2020 and May 11,

2020 letters received from Thompson & Knight regarding Nexus Medical’s purported relationship

with 3M or access to 3M’s products is false. Nexus Medical and VinAsia Che Tao LLC

(“VinAsia”) have no contractual relationship with 3M, are not 3M distributors or sub-distributors,

have never placed an order with 3M, and cannot fulfill any order for 3M products because they are

not an authorized distributor of 3M products. 3M has no agreement with either of these entities to

provide access to 3M products.

       8.       In Exhibits 1, 2, and 3 Thompson & Knight’s General Counsel disavowed all

contents of its now-former associate’s letters making these representations. Thompson & Knight

openly disclaims the above-mentioned correspondence and any future involvement in the

transactions described therein.

       9.       Through its fraud reporting portal, 3M received correspondence attached hereto as

Exhibit 4. Therein, Defendant VinAsia repeatedly outlined 3M’s supposed involvement in the




                                               -2-
process, including: “1) 3M manufactures masks; 2) 3M then has an SGS report done to inspect

quality and reliability; 3) 3M will ship the product to the customer CIF; 4) 3M notifies the

attorneys, customer, and Sellers with an SGS report and shipping report; 5) The attorneys then

release payment ONLY for the product being shipped and passed inspection.” VinAsia also made

representations regarding 3M’s purchasing processes including the involvement of escrowed funds

and attorneys and the customers to whom 3M ships product. The information provided in Exhibit

4 regarding 3M’s purchasing process is false. VinAsia also identifies itself as a “3M Authorized

Sub Distributor.” I have inquired with the relevant business units at 3M and have confirmed that

VinAsia is not authorized by 3M as a distributor (or sub-distributor).

       10.     Through its fraud reporting portal, 3M received correspondence attached hereto as

Exhibit 5. This correspondence includes a representation that Nexus Medical placed “Purchase

Order 2004241” for “100,000,000 3M 1860 respirators” for the State of California Division of

General Services. This is false, Nexus Medical never placed such purchase order, nor any other

order for the State of California Division of General Services. I have inquired with the relevant

business units at 3M and have confirmed that Nexus Medical is not an authorized 3M distributor

and lacks access to place the purported Purchase Order.

       11.     Through its fraud reporting portal, 3M received correspondence attached hereto as

Exhibit 6. This correspondence describes representations made by Nexus Medical to the State of

California regarding availability of 50 million 3M masks at $3.27 per unit. Nexus Medical did not

have access to place said order with 3M, nor was the price provide therein reflective of 3M’s

pricing. 3M has made its list prices for respirators available on its website since March of 2020.

       12.     On May 11, 2020, via its fraud reporting portal, 3M received correspondence

attached hereto as Exhibit 7. This letter, with the subject line “Proof of contractual relationship




                                               -3-
with 3M,” signed by Austin Smith, then at Thompson & Knight, states that Nexus Medical “has

contractual relationships directly with 3M” and “has placed and can place order for production of

3M 1860 masks in the One Hundred Million mask allotments or more.” The letter further states

that: “Nexus Medical and VinAsia Che Tao, LLC and Instadose have an agreement to provide

access to 3M production for their clients.” These statements are false. These entities have no

contractual relationship with 3M, have never placed an order with 3M and cannot fulfill any order

for 3M products because they are not an authorized distributor of 3M products. 3M has no

agreement with Nexus Medical, VinAsia or Instadose to provide access to 3M products. The author

of this letter is the same as the author of the letters addressed to 3M that the law firm of Thompson

& Knight has disclaimed.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and that this declaration was executed on this the 1st day of July, 2020.



                                                      /s/ William Gordon Childs
                                                      WILLIAM GORDON CHILDS




                                                -4-
